Citation Nr: 0109529	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1998 for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that granted an increased 
100 percent rating for PTSD, effective from December 17, 
1998.  The veteran appeals for an earlier effective date for 
the 100 percent rating.


FINDINGS OF FACT

1.  A June 1991 RO decision granted service connection for 
PTSD and assigned a 10 percent evaluation, effective from 
August 16, 1990.  The veteran did not appeal the rating 
assigned by this decision.

2.  On November 20, 1992, the veteran filed a claim for an 
increased rating for PTSD, and he continually prosecuted a 
claim and appeal for such benefit.  The RO granted an 
increased 70 percent rating for PTSD effective from November 
20, 1992, and it granted an increased 100 percent rating for 
PTSD effective from December 17, 1998.  The veteran then 
appealed for an earlier effective date for the 100 percent 
rating for PTSD.

3.  From November 20, 1992 through December 16, 1998, the 
veteran's PTSD produced no more than severe social and 
industrial impairment, and it produced no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms.  The veteran was 
gainfully employed throughout this period of time.


CONCLUSIONS OF LAW

1.  The unappealed June 1991 RO decision, which assigned an 
initial 10 percent rating for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000).

2.  From November 20, 1992 through December 16, 1998, PTSD 
was no more than 70 percent disabling, and the criteria for 
an effective date earlier than December 17, 1998 for a 100 
percent evaluation for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 
4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service in the Army from October 1966 
to October 1968, including service in Vietnam.  His service 
medical records do not reflect a psychiatric disorder.

Post-service medical records do not show a psychiatric 
disorder until many years after service.

On August 16, 1990, the veteran filed a claim for service 
connection for unrelated physical disorders.  On November 14, 
1990, he filed a claim for service connection for PTSD.  

PTSD was diagnosed at a VA examination in early 1991.  It was 
noted the veteran was working full time with the Post Office.  

A June 1991 RO decision granted service connection and a 10 
percent rating for PTSD, effective August 16, 1990.  The 
veteran did not appeal the initial rating assigned for the 
condition.

On November 20, 1992, the veteran filed a claim for an 
increased rating for PTSD.

The veteran was hospitalized at a private facility from 
January to February 1993 and was treated for psychiatric 
problems and other conditions.  Pertinent diagnoses included 
major depression, alcohol dependence, PTSD, a personality 
disorder, and organic brain impairment.  (The RO granted a 
temporary total hospitalization rating for this condition, 
pursuant to 38 C.F.R. § 4.29, from January 1993 through 
February 1993.)  PTSD was diagnosed at a November 1993 VA 
psychiatric examination; the examiner noted that the veteran 
was an employee with the Postal Service, and reported that 
social and industrial impairment from PTSD was relatively 
mild.  

An August 1994 RO rating decision denied an increase in the 
10 percent rating for PTSD.  The veteran appealed that 
decision.  (He continued to prosecute the appeal for an 
increased rating for PTSD until he was granted his current 
total rating for the condition).

Post Office records from 1994 note the veteran was subject to 
disciplinary action for behavioral problems.  Ongoing 
outpatient records, dated to 1996, note the veteran received 
periodic treatment for PTSD, as well as for various other 
ailments.  The veteran testified at an RO hearing in August 
1996, claiming that a higher rating should be assigned for 
PTSD.  At an August 1996 VA examination, it was noted the 
veteran continued in his job with the Post Office.  Diagnoses 
included PTSD, major depression, and alcohol dependence.

In a December 1996 decision, the RO granted an increased 
rating of 50 percent for PTSD, and made it effective November 
20, 1992.

Ongoing outpatient records, dated to 1998, show periodic 
treatment for PTSD and various other ailments.  An August 
1998 VA psychiatric examination noted that the veteran's 
Postal Service employment continued, though he had had 
problems with supervisors.  Diagnoses were PTSD and alcohol 
dependence, and a Global Assessment of Functioning (GAF) 
score of 65 was assigned each disorder.  The examiner 
reported that disability due to PTSD was moderate and that 
the veteran was not unemployable due to it.  

In a November 1998 decision, the RO assigned a 70 percent 
evaluation for PTSD, and made it effective November 20, 1992.

In a note dated December 17, 1998, a VA psychiatrist reported 
that the veteran was unable to work from December 14 to 
December 18, 1998 due to PTSD and depression, but would be 
able to return to work on December 21.  Records from the 
Postal Service show that the veteran was counseled on 
December 18, 1998 and December 23, 1998, concerning 
attendance problems; he did not work after December 28, 1998; 
and he sought disability retirement from the Postal Service 
and it was awarded in May 1999.  Various medical records in 
1999 show treatment for PTSD and other ailments.

A July 1999 decision by the RO granted an increased 100 
percent rating for PTSD, effective December 17, 1998.  The RO 
apparently based this effective date on the December 17, 1998 
note from the veteran's VA psychiatrist.

The veteran thereafter timely appealed for an earlier 
effective date for the 100 percent rating for PTSD.  In his 
notice of disagreement and substantive appeal, he essentially 
argued that the 100 percent rating for PTSD should be 
effective from 1990 when he first claimed compensation for 
the disorder.  He noted that he had had problems at his job 
at that time and later.

Analysis

The veteran claims an effective date earlier than December 
17, 1998 should be granted for a 100 percent rating for PTSD.  
He asserts such rating should be effective from when he filed 
for service connection in 1990.

A June 1991 RO decision granted service connection for PTSD 
and assigned a 10 percent evaluation, effective from August 
16, 1990, which the RO assumed was the date the claim for 
service connection for PTSD was filed.  The record actually 
shows that on August 16, 1990, the veteran filed a claim for 
service connection for unrelated conditions; the claim for 
service connection for PTSD was not filed until November 14, 
1990; and service connection and compensation for PTSD should 
have been effective from November 14, 1990.  38 U.S.C.A. 
§ 5110(a).  It appears that a mistake, in favor of the 
veteran, was made as to the effective date of initial 
compensation.  In any event, the veteran did not appeal the 
June 1991 RO decision which assigned an initial 10 percent 
rating for PTSD, and that decision is final.  38 U.S.C.A. 
§ 7105.  

On November 20, 1992, the veteran filed a claim for an 
increase in the 10 percent rating for PTSD, and he 
continually prosecuted a claim and appeal for such benefit.  
The RO granted an increased 70 percent rating for PTSD 
effective from November 20, 1992, and it granted an increased 
100 percent rating for PTSD effective from December 17, 1998.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).  

Given the above effective date rules, just because the 
veteran filed a claim for an increased rating for PTSD on 
November 20, 1992, does not necessarily mean that the 
subsequently granted 100 percent rating for the disorder will 
be effective from that date.  An effective date for an 
increased rating is to be fixed in accordance with the facts 
found and may be later than the date the claim for increased 
rating was filed.  The veteran's 100 percent rating for PTSD 
may only be effective from the date entitlement arose (i.e., 
the date on which it is shown that he met the 100 percent 
rating criteria for PTSD).  Id.  To determine this, reference 
must be made to the evidence of record, as compared to the 
PTSD rating criteria.

Disability evaluation are determined by the application of a 
schedule of disabilities which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The regulations for rating mental disorders were revised 
effective November 7, 1996.  Either the old or new version 
may be applied, whichever is most favorable to the veteran, 
although the new version is only applicable to the period 
since its effective date.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 3-2000.

Under the old rating criteria in effect prior to November 7, 
1996, a 70 percent rating is assigned for PTSD when the 
ability to establish and maintain effective and favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  PTSD is rated 100 percent evaluation when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the new rating criteria in effect since November 7, 
1996, a 70 percent rating is assigned for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

For the period from November 20, 1992 (when the veteran filed 
his claim for an increased rating for PTSD) through December 
16, 1998 (the day before a total rating was made effective), 
the RO rated PTSD as 70 percent disabling.  Throughout this 
period of time, the veteran was gainfully employed with the 
Post Office, notwithstanding intermittent disciplinary 
problems at work.  No major social impairment was shown.  VA 
compensation examinations during this time, including GAF 
scores, generally suggest social and industrial impairment 
from PTSD which was well below the severe level contemplated 
in the 70 percent rating assigned by the RO.  Medical and 
other evidence from this period shows the veteran was not 
demonstrably unable to obtain or retain employment because of 
PTSD, which is one of the tests for a 100 percent rating 
under the old rating criteria.  Nor is it shown that his PTSD 
met the other alternative tests for a 100 percent rating 
under the old criteria; the condition did not so adversely 
affect all contacts except the most intimate as to result in 
virtual isolation in the community, nor did the condition 
involve totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  With regard to the new rating 
criteria, for this period of time, the veteran's PTSD did not 
result in total occupational and social impairment, as 
required for a 100 percent rating, and most of the typical 
symptoms for a 100 percent rating, as listed in the 
regulation, were not present.  For this time frame, PTSD did 
not produce more than some occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms; such may be rated no more than 70 percent under the 
new criteria.

The weight of the evidence establishes that for the period 
from November 20, 1992 through December 16, 1998, PTSD was no 
more than 70 percent disabling under either the old or new 
rating criteria.  The RO made a 100 percent rating for PTSD 
effective from December 17, 1998, and this was apparently 
based on a VA doctor's statement on that date which noted 
that, due to psychiatric problems, the veteran could not work 
for a few days but would be returning to work.  It could be 
argued that the 100 percent rating should have been made 
effective from a later date, since the veteran in fact 
returned to work for a brief period after December 17, 1998, 
but such question is not before the Board.  

It is clear, however, that based on facts found and date 
entitlement arose, the veteran is not entitled to an 
effective date earlier than December 17, 1998 for a 100 
percent rating for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for an earlier effective date 
for a 100 percent rating for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An effective date earlier than December 17, 1998, for a 100 
percent rating for PTSD, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

